department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number release date cc fip spr-125419-00 uilc internal_revenue_service national_office field_service_advice memorandum for from this memorandum responds to your memorandum dated date concerning the proposed concession of an issue involving captive insurance it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a taxpayer b c city d country e number f number g number h number i number j k year year year year date date date date spr-125419-00 l country m issue whether taxpayers a and b and their operating subsidiaries are entitled to deductions for insurance premiums_paid to l conclusions we do not object to your recommendation that this issue be conceded as to the insurance transactions between l and taxpayers a and b facts taxpayer b is a wholly-owned subsidiary of c of city d a country e corporation c is the ultimate parent of approximately number f subsidiaries about number g of these are non-united states corporations the operating subsidiaries of taxpayer b are primarily engaged in k businesses taxpayer b filed a consolidated federal_income_tax return as the common parent of the united_states affiliated_group for calendar years year year and year prior to year taxpayer a was the united_states holding_company of the united_states_group on date c formed l a wholly-owned insurance_company incorporated under the laws of country m and licensed under the laws of country m to issue all classes of property and casualty insurance c has contributed substantial capital to l in its present form l is a brother-sister corporation of taxpayer b l issued four types of insurance coverage global material damage business interruption global public product_liability workers’ compensation and employer’s liability beginning on date l participated in the workers’ compensation risks of taxpayers a and b and on date l expanded its participation this business was completely reinsured until date when the coverage ceased with l accepting all outstanding and future liabilities arising from the period from date to date this insurance covered over number h companies with over number i employees during the tax years year through year l reinsured selected risks of c and its subsidiaries through the issuance of global material damage business interruption insurance covering over number f companies global public product_liability insurance covering over number f companies and employer’s liability insurance in country e covering over number h corporations consisting of approximately number j employees spr-125419-00 on its returns for year taxpayer a and for year sec_2 and taxpayer b claimed deductions for the full numbers paid to l by taxpayers a and b and their domestic subsidiaries exam has concluded that the transactions between taxpayers a and b and l were not insurance for federal_income_tax purposes accordingly exam has proposed adjustments denying taxpayers’ claims for deductions for amounts paid as premiums your discussion and analysis of the issue indicates that taxpayers a and b presented some evidence of a business_purpose for forming the captive furthermore there were no parental guarantees comfort letters or letters of credit issued by l or by taxpayer a or b on l’s behalf l was adequately capitalized there is no representation that either taxpayer a or taxpayer b made any guarantees on behalf of l under the terms of the proposed settlement the service would concede in full the numbers attributable to premiums_paid to by taxpayer a to l in year and premiums_paid by taxpayer b to l in year year and year law and analysis generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard numbers set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these numbers are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk-shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within the economic family therefore the premiums_paid by the taxpayer and its non- insurance subsidiaries to the captive insurer were not deductible no court in addressing a captive insurance transaction has fully accepted the economic family theory set forth in revrul_77_316 nevertheless each court that has addressed whether a parent_corporation can deduct as insurance premiums payments made to its captive insurance subsidiary has concluded that the underlying transaction does not involve sufficient risk shifting to constitute insurance where the captive spr-125419-00 insures only its parent or the parent’s other subsidiaries see eg 640_f2d_1010 9th cir 811_f2d_1297 9th cir in contrast both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 the court in humana explained that brother-sister transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction is a sham humana f 2d pincite in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and that the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of those risks with the taxpayer’s captive insurance subsidiary the commercial insurer retained a portion of premiums received from the taxpayer and paid the remainder to the captive subsidiary as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial insurer in determining that the captive_insurance_company was a sham corporation the court in malone noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite in addition to the factors set forth in malone other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir in clougherty packing the united_states court_of_appeals for the ninth circuit reasoned that risk had not shifted from the parent because a claims payment by the captive subsidiary reduces dollar for dollar the value of the insurer’s stock as reflected on the parent’s balance_sheet the courts in humana and kidde reasoned that unlike parent-subsidiary transactions sufficient risk shifting existed with respect to the brother-sister transactions because the payment of a claim with respect to a loss incurred by the insured subsidiary did not result in a diminution of the assets reflected on the insured subsidiary’s balance_sheet when the captive insurer paid the claim spr-125419-00 case development hazards and other considerations this case presents substantial litigating hazards the facts in this case do not present a typical captive insurance fact pattern there appear to be no facts present during the years in issue such as hold harmless agreements to unrelated insurers or anyone else with respect to the obligations of l undercapitalization and lack of arm’s length determination of premiums which the service could use as it had successfully in malone in arguing that either l or the underlying transactions are shams further taxpayer presented some evidence of a valid business_purpose for forming the captive there is no proof that taxpayer made any guarantees on behalf of the captive finally the service has lost the brother sister issue in cases such as humana and kidde accordingly we agree with your conclusion that given the facts in this case the service is unlikely to prevail on this issue therefore we do not object to your recommendation to concede in full the amounts in question as a part of the settlement with taxpayer please call if you have any further questions acting associate chief_counsel financial institutions products by mark smith chief cc fip
